UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Underthe Securities Exchange Act of 1934 For the month of May 2011 Commission File Number: 1-32754 BAYTEX ENERGY CORP. (Exact name of registrant as specified in its charter) 2800, 520 – 3RD AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 0R3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report on Form 6-K of Baytex Energy Corp. (the "Company") includes as Exhibit 99.2the Company's CondensedInterim Unaudited Consolidated Financial Statements for the three months ended March 31, 2011 and 2010 and as Exhibit 99.3 the Company's Management’s Discussion and Analysis for the three months ended March 31, 2011.Exhibits 99.2 and 99.3 to this Report on Form6-K shall be deemed to be filed and shall be incorporated by reference into the Company's Registration Statements on Form S-8 (333-163289 and 333-171568) and Form F-3 (333-171866). The following documents attached as exhibits hereto are incorporated by reference herein: Exhibit No. Document Press release dated May 12, 2011 (Baytex Announces First Quarter 2011 Results and Update to Contingent Resource Assessment) Condensed Interim Unaudited Consolidated Financial Statements for the three months ended March 31, 2011and 2010 Management's Discussion and Analysis for the three months ended March 31, 2011 Certification of Interim Filings (Form 52-109F2) - Chief Executive Officer Certification of Interim Filings (Form 52-109F2) - Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY CORP. Dated:May 13, 2011 Name:W. Derek Aylesworth Title:Chief Financial Officer
